﻿The General Assembly has by the unanimous decision of its members, Sir, elected you President of its thirty-ninth session. That outstanding election had been expected, since Africa's continental organization, the Organization of African Unity [OAU], adopted two resolutions recommending your candidacy for that office, at Nairobi in June 1981 and at Addis Ababa in June 1983. Your country's many friends throughout the world supported that recommendation, thus reaffirming their confidence in and friendship for Africa, Zambia and you, personally—confidence and friendship of which we are justly proud. We ask you, therefore, to accept our warm fraternal congratulations. As President of the United Nations Council for Namibia, you have shown discreetly and effectively your eminent qualities as diplomat, statesman and champion or the right of peoples to independence. I had the honour of presiding at your side over the International Conference in Support of the Struggle of the Namibian People for Independence, held in Paris in April 1983, and I am therefore in a position to say how great was your positive contribution to the success of that gathering. There is no doubt that, with such qualifications, you will be able to guide the work of the thirty-ninth session of the General Assembly to a most successful conclusion.
41.	I wish also to thank your predecessor, Mr. Jorge Illueca, of Panama, who, as President of the General Assembly at its thirty-eighth session and at a particularly difficult time in world affairs, worked with courage and clear-mindedness to reaffirm the mission of the United Nations: to promote peace and harmony among nations.
42.	In this connection, I cannot fail to pay a tribute to the Secretary-General, whose broadmindedness, analytical abilities, independence of judgement and fidelity to the ideals of the United Nations we were able to appreciate yet again when he visited Senegal in January 1984. His journey to the furthest corners of our continent was an act of faith which provided further proof that, with goodwill and using the right means, the plight and the hopes of a great part of mankind can be calmly identified, and that solutions can be sought and found if we are imbued with a spirit of international solidarity and praiseworthy generosity and brotherhood.
43.	I wish finally to welcome the sister country of Brunei Darussalam—like Senegal, a member of the Organization of the Islamic Conference—to membership of the United Nations. Its devotion to the ideals of peace, justice and harmony as set forth in the Charter of the United Nations are the best guarantee that Brunei Darussalam will be able to contribute with determination and effectiveness to the promotion of the United Nations and to the achievement of its purposes.
44.	Once again we, the representatives of the world's peoples, States and Governments, have come together to consider the situation and future of mankind, and to do so despite the differences in our ideological choices, political systems, spheres of culture, traditions and customs, aware that the civilizations of which we are the products and the authors are complementary, aware also that 159 nations cannot in a meeting lasting only a few weeks together work out exactly what action must be taken to improve the lot of mankind without first being convinced that common interest must prevail over the obstacles to dialogue and solidarity.
45.	Rich countries and poor, wealthy peoples and those stricken with the despair and pessimism which result from the world crisis, are we not all assailed by the same anxieties and obliged, if we are not to be destroyed, to stand shoulder to shoulder in the face of the many dangers threatening man and his environment?
46.	It was in the spirit of the need for such reflection by the international community that the head of State of Senegal, President Abdou Diouf, called on me to come here to address the Assembly.
47.	I shall begin by referring to the political problems with which the United Nations is once again confronted, together with the economic issues with which the third world in general and Africa in particular are constantly concerned, in the ever-diminishing hope that peoples and individuals will Unite to prevent an apocalypse which, if it were to occur, would certainly spare no people and no country,
48.	Given that risk, are we capable of taking the leap forward which the nations of the world expect of us and which we must take if we are to put to good use the immense potential of the human mind and the wealth of imagination granted to us by nature?
49.	For nearly 40 years, a modus vivendi seems to have been established among the industrial nations, in particular those of the northern hemisphere. Those nations have thus achieved technological progress and economic stability, guaranteed and protected by a system of relations which safeguard the essential element: the continuance of that technological progress and the maintenance of the economic stability which, despite the ups and downs of our times, we see today.
50.	At the same time, we note in various parts of Asia, Africa, Latin America and the Middle East numerous hotbeds of tension and conflict which rend the peoples asunder and set against each other neighbour countries which reason dictates should cooperate in trust and friendship. Sometimes, even within a single population, civil war breaks out, costing the lives of children, the elderly and people in the prime of life, sowing death and destruction in the name of opposing ideologies, and heightened and exacerbated by a conflict of interests often alien to that country.
51.	In this tense situation, is it not time for the nations of the world, both rich and poor, industrialized and developing, to agree to overcome their rivalries and tensions, through joint efforts and constructive dialogue, in order to guarantee to all the free command of their common destiny?
52.	Today, South Africa continues to occupy Namibia illegally, despite the relevant United Nations resolutions designed to enable the brother people of Namibia to recover, without any hindrance, its full right to freedom, independence and dignity. In this regard, my country, Senegal, solemnly reaffirms its complete solidarity with SWAPO, the sole and legitimate representative of the glorious people of Namibia, and we support Security Council resolution 435 (1978). The Namibian question is a decolonization problem, in accordance with General Assembly resolution 1514 (XV), containing the Declaration on the Granting of Independence to Colonial Countries and Peoples, which recognizes that those countries and peoples have the inalienable right to self-determination and national sovereignty.
53.	The countries members of the contact group should, to that end, bring direct pressure to bear on the Pretoria Government, in pursuance of the efforts that they are now undertaking and that, in all honesty and objectivity, we must emphasize. Since contact has been established, we feel it is appropriate to continue and even increase it so that South Africa will be brought to accept the United Nations settlement plan.
54.	I cannot conclude this section of my address without welcoming, on behalf of my Government, the praiseworthy initiatives repeatedly undertaken by the Secretary-General. Thanks to him, the technical aspects of this matter, involving the composition, status and deployment of the military element of UNTAG and the choice of the electoral system provided for in the settlement plan, have already wen agreed upon.
55.	Notwithstanding the slow pace of the talks and the acknowledged limits of the progress recently made at Lusaka, Zambia, and Sal, Cape Verde, on the way towards negotiations between the parties involved, Senegal encourages those efforts and advocates a cease-fire conducive to the implementation of resolution 435 (1978) as a whole.
56.	South Africa, because of the abhorrent practice of apartheid, which the Pretoria regime persists in further refining by successive reforms, such as the recent bogus constitutional reform, deserves to be once again unreservedly condemned by the international community. My country, Senegal, denounces this inhuman policy of racial segregation and expresses again its solidarity with the oppressed people of South Africa and its legitimate representatives, the African National Congress of South Africa and the Pan Africanist Congress of Azania. We also energetically repudiate the infringements repeatedly committed against the territorial integrity, sovereignty and security of the front-line countries, and particularly the constant threats made by South Africa against Angola and Mozambique, whose Governments and brother peoples aspire only to peace and development.
57.	In west Africa, the question of Western Sahara continues to be the subject of the international community's attention. My country, Senegal, wishes to see a peaceful settlement of that dispute, in accordance with resolution AHG/Res. 104 (XIX), adopted by the Assembly of Heads of State and Government of the Organization of African Unity at its nineteenth ordinary session, held at Addis Ababa in June 1983, and endorsed by the General Assembly in its resolution 38/40.
58.	With regard to the question of Chad, we can only hope that the recent developments emanating from the Franco-Libyan disengagement agreement of September 1984 may lead to national reconciliation in Chad and to scrupulous respect for the integrity and sovereignty of that country, under the leadership of its legitimate Government—now recognized by the OAU and by the international community— without any outside interference. It is truly high time for that martyred country, rent by internal conflicts and assorted kinds of intervention for the past 20 years, to be able finally to enjoy the peace, national unity and stability so essential to the flourishing of its people and the development of its economy.
59.	Just as in Africa, the racist Pretoria Government continues to trample the Charter of the United Nations under foot by oppressing peoples aspiring to peace, so in the Middle East, Israel has been maintaining an atmosphere of tension through its aggressive and annexationist policy against the Arab peoples of the area in general, and the Palestinian people in particular. Israel's systematic recourse to force has inevitably blocked all the peace initiatives undertaken in recent years. The long list of resolutions adopted by the Security Council and the General Assembly is, in this regard, highly indicative of the indifference and cavalier disregard shown by the Tel Aviv Government for the international community's decisions.
60.	Now, more than ever before, we must reaffirm the inalienable right of the brother people of Palestine, regrouped within the Palestine Liberation Organization [PLO], its sole and legitimate representative, to dignity, self-determination and independence, and to the establishment of a sovereign Palestinian State on the land of Palestine, in keeping with the relevant United Nations resolutions. We must, by all legal means, induce the international community to compel Israel to put an end to the settlements. We must actively support the Lebanese people, which is now gravely divided, to achieve its unity and territorial integrity and regain its stability, free from the acts of aggression perpetrated daily against its sovereignty. We must spare no effort to obtain total withdrawal from the Arab territories occupied by Israel by force since 1967. We must, finally, foster the conditions for a just and lasting peace in the Middle East, with due respect for the right of all the peoples of the region to live within secure and recognized boundaries.
61.	My country, Senegal, had the great honour, thanks to the confidence placed in it by the international community, to preside over the International Conference on the Question of Palestine, held at Geneva from 29 August to 7 September 1983. We know that since then the Secretary-General, the Movement of Non-Aligned Countries and the Organization of the Islamic Conference, as well as the Al- Quds Committee, presided over by King Hassan II, of Morocco, have made repeated efforts to ensure progress on this question. Those efforts should be encouraged and continued, because my country, which presides over the Committee on the Exercise of the Inalienable Rights of the Palestinian People, believes that an International Peace Conference on the Middle East, with the full participation of the PLO, should be able to bring about a definitive solution to the Middle East question.
62.	As is well known, for four years now there has been a fratricidal conflict between Iran and Iraq that has taken the lives of thousands of innocent persons; huge material losses have occurred and vast resources have been wrested from the development of the two countries in a deadlocked conflict, and all this has been to no avail. Given this sorry state of affairs, all the initiatives that have been undertaken have proved fruitless. Senegal, which is a member of the Islamic Peace Committee seeking peace between those two countries, takes this opportunity to repeat to the Security Council, the Movement of Non- Aligned Countries and the Organization of the Islamic Conference that it has always supported and will continue to support them in actions designed to obtain a rapid and definitive cease-fire between Teheran and Baghdad and peace negotiations on the basis of the fundamental principles of international law and the stability of the countries of the region.
63.	On the Asian continent, Afghanistan and Kampuchea continue, as is known, to be subjected to the laws and domination of foreign Powers. It is therefore only proper to hold that the people of Afghanistan and the people of Kampuchea are entitled to just recognition of their legitimate aspiration to the free choice of their political system and their leaders. In this connection, Senegal will continue to press actively for the withdrawal of all foreign troops from those two countries and for just respect for the Charter of the United Nations with regard to them, through the peaceful application of the good offices machinery of the Secretary-General and the quest for a negotiated solution between the parties concerned. So far as Senegal is concerned, in both cases the main objective is to enable the Afghan and Kampuchean peoples to exercise their right to decide, in all sovereignty, their own destiny.
64.	In Kampuchea, more particularly, after three years of praiseworthy and sustained diplomatic efforts, the implementation of the relevant resolutions on this question is still encountering certain obstacles, but they should not deter us from our goal, which is the restoration of peace to Kampuchea and the region. To that end, it should be emphasized that the work of the United Nations, through the Ad Hoc Committee of the International Conference on Kampuchea, presided over by Senegal, far from being directed against this or that State is, rather, designed to secure conditions necessary for a constructive dialogue between all the parties concerned. In this connection, certain States should reconsider their attitude and join the international consensus on the question of Kampuchea, particularly as that consensus takes into account the concerns of all the interested parties. Experience has shown that the use of force is not the way to solve this dispute. It is through constructive and responsible dialogue that all the parties concerned can put an end to this conflict, which has lasted far too long. In the Korean peninsula, we keep coming back to the idea of the peaceful reunification of the two sides within the framework of a sincere and fraternal quest for common ground. Our country will therefore continue to support any idea designed to secure this objective and based on the free will of the entire Korean people.
66.	Finally, in Central America, if the principle of respect for the right of peoples to self-determination is observed by all, in the sub-continent and elsewhere, there is some hope of seeing the peoples of the region co-operate effectively in easing the many tensions and eliminating the hotbeds of conflict that prevail there. It is in this spirit, and this spirit only, that Senegal intends to continue to give active support to the efforts of the Contadora Group.
67.	The picture of the world situation is certainly not an encouraging one. However, like the weather, international political developments are always characterized by a predictable alternation of overcast periods and periods when the elements of nature come together to produce fine weather. Thus, there is no room for despair; rather, we should be optimistic and organize our efforts. Today more than ever those efforts must be applied to the constant search for the most appropriate solutions to the varied economic and financial problems affecting the world and, more particularly, the developing countries.
68.	The world is currently experiencing an unprecedented economic crisis, which must not be viewed as a short-term phenomenon, much less as a cyclical occurrence, because it is deeply rooted in the superimposed imbalances and accumulated inequalities which have dominated the international economic system during the 1980s.
69.	I shall not refer here to the elements of that crisis nor to its many manifestations, because other speakers have already done this and the United Nations itself, at various levels, has considered all the aspects of this crisis with admirable conviction and determination.
70.	In May 1974, at the urging of the countries of the third world, the General Assembly adopted the Declaration and the Programme of Action on the Establishment of a New International Economic Order, then in December that same year the Assembly adopted the Charter of Economic Rights and Duties of States . This new international economic order was and is still supposed to correct, inequalities, remedy injustices and close the immense gap that exists at all levels between the rich and the poor countries. It is in the light of these objectives that I wish, on behalf of Senegal, to emphasize, in this last half of my statement, two fundamental subjects of particular interest for almost all African countries: the indebtedness of the third world and the phenomenon of drought and desertification.
71.	Our countries in particular have felt the full force of the world crisis. To varying degrees in recent years, they have recorded large balance-of-payments deficits, aggravated by a sharp decline in their industrial and agricultural production, thus bringing about a steady fall in their per capita income. On top of this, the phenomenon of decreased rainfall has caused a marked foodstuffs deficit, Moreover, the prices of their raw materials and commodities nave consistently dropped while the costs of importing capital goods, manufactured articles and finished products have experienced an unprecedented exponential increase. This has led to a considerable fall in the export earnings of our countries.
72.	The well-known inadequacy of financial re-source flows and the structural difficulties we have experienced have forced us, in order to ensure a minimum of development, to contract major debts for the purpose of breaking the deadlock. Thus, the foreign debt of the developing countries increased from $244 billion in 1977 to $625 billion in 1982 and at the end of 1983 stood at $785 billion.
73.	The result of such a situation could not fail to be a serious reduction in the gross national product of our countries and a drastic restriction of their capacity to absorb the effects of the world crisis.
74.	At the same time, and on the international level, we have the effects of the following factors: persistent monetary instability; fluctuations in ex-change rates, over which we have no control; the particularly high level of interest rates; new protectionist barriers imposed by the industrialized countries; the increase in shipping rates; interest payments on commercial credits: and the constant rise in energy prices and in the cost of oil products and derivatives.
75.	As the final blow to our development efforts, we then have, on the monetary side, the inadequacy of financial resources, particularly on concessional terms, the stagnation or even decline of the real value of official development assistance when considered in the light of the cumulative effects of inflation and the drop in the prices of raw materials and, to crown it all, the conditions imposed under the lending policies of official and private financial institutions.
76.	The developing countries are certainly not prey to despair, but how can they hope to see any light at the end of the tunnel tomorrow unless specific measures are taken today gradually to end a critical situation whose consequences could, like a shock wave, reach those tomorrow that believe today they are well out of its reach?
77.	A few months ago, the Secretary-General undertook the praiseworthy initiative or visiting several countries in the black continent with a view' to mobilizing additional resources to support the already fragile economies of the African countries. While we congratulate him on this move, we at the same time renew our appeal to the international community and the specialized financial institutions to organize a world conference on indebtedness to seek the best ways to study this contemporary phenomenon, analyse its evolution and define the most appropriate remedies, in order to give a new impetus to our countries' economies and free them of the bottle-necks and other obstacles trapping them in the maze of mechanisms which are now in place and which have led to the present state of affairs.
78.	Throughout this period, drought and desertification have inexorably dominated and invaded our continent. In 1983 no fewer than 35 African countries were afflicted by the phenomenon of drought, which is no longer limited to certain areas of west Africa but has spread to east Africa, central Africa and even southern Africa, where on both sides of the equator the existence of vast forest areas with dense vegetation stretching from the Atlantic to the Indian Oceans should guarantee regular rainfall; this, however, is now threatened.
79.	Some countries of Asia and the Americas are seriously worried by the prospect of the same calamity as is threatening the African countries.
80.	Drought is a phenomenon characterized each year by the virtually complete absence of precipitation in areas where irrigation is little known or unknown, thus ruling out any chance of normal agriculture and therefore of a harvest. Desertification occurs like a disease that wherever it goes destroys vegetation and watercourses, dries up rivers, streams, lakes and ponds and wipes out the food plants and aquatic and land animals on which man usually feeds.
81.	Every year the Sahara desert in the north of Africa, from Mauritania to the Sudan, from the Atlantic Ocean to the Red Sea, moves tens of kilometres southwards, making hundreds of thou-sands of hectares unfit for agriculture and causing the movement of thousands of people and their livestock, separating them from their traditions and way of life and causing problems for the people in their new grazing areas.
82.	The African countries concerned, thanks to the support and understanding of the international community, have organized themselves into sub regional and regional zones to tackle the problem of this dual phenomenon of drought and desertification. As has been indicated by the United Nations Sudano-Saheli- an Office [UNSO]:
"The purpose of the fight against the effects of drought and desertification is essentially to rehabilitate and protect the productive potential of the land, water and other natural resources and, at the same time, to develop and strengthen man's ability to exploit these resources ..." It was in this spirit that the Permanent Inter-State Committee on Drought Control in the Sahel, composed of eight West African countries, was set up.
83.	In 1973 the Secretary-General created UNSO, which between 1973 and 1978 developed into the leading organ of the United Nations system directly mandated by the General Assembly to co-ordinate the activities of United Nations agencies designed to help the countries of the Sudano-Sahelian region in their struggle against the effects of drought. UNSO's mission has since developed to cover, in particular, in addition to the Sudano-Sahelian zone, that situated north of the Equator, and to deal with the implementation of the Plan of Action to Combat Desertification, adopted by the United Nations Conference on Desertification, held at Nairobi in 1977.
84.	Just a few weeks ago, in July, on the initiative of President Abdou Diouf, a ministerial conference on the two phenomena—drought and desertification— was held at Dakar, with the participation of the European Economic Community, the United Nations, FAO, UNDP and UNEP, as well as UNSO, which played a particularly active role in the preparation and conduct of the conference and in the achievement of results.
85.	Among the conclusions of that conference, which we have communicated to the competent organs of the agencies I have mentioned, the concept of countries stricken by desertification has been accepted, with all the practical consequences that logically follow the adoption of such a concept by the United Nations. My Government hopes that at this session the General Assembly will draw up and adopt a resolution defining precise measures and appealing to the international community to make available increased resources to give effect to the conclusions of the Dakar conference. We are glad that the question of countries stricken by desertification and drought has been included in the agenda of this session.
86.	The three fundamental ideas of UNSO—and here let me pay tribute to the officials of that agency for their hard work in seeking solutions to the thorny problem of countries stricken by desertification—are the following: first, aid to the various countries and their regional institutions in the field of planning and formulating projects and programmes designed to fight the effects of drought and desertification; secondly, aid in the mobilization of the necessary resources for the implementation of the various projects and programmes, either on a bilateral or a multilateral basis or through the United Nations Trust Fund for Sudano-Sahelian Activities, with a considerable increase in the resources made available to UNSO, which at present are insignificant compared with the magnitude of the problems; and, thirdly, the management of the Trust Fund and the implementation, through the resources of that Fund, of the projects and programmes to which UNSO contributes.
87.	It is obvious that the work of UNSO cannot exclude a range of decisive actions jointly conducted by the countries concerned to help them work out and implement a coherent policy for combating this phenomenon.
88.	In conclusion, let me say that our world is today burdened with difficulties of all sorts. Besides our political problems, we now have many questions to ask about the economic future of the peoples whom we represent. Should we not at last be emphasizing what unites us and casting a veil of reason over what divides us, in order to concentrate on what is essential: fostering our solidarity and giving each other reciprocal support. This means that we must act together to eradicate focal points of war, reduce tensions between peoples and turn a deaf ear to the appeals of the sirens of discord and over-armament. To support each other reciprocally means that we must pool the immense technological progress achieved by mankind for the service of mankind and against the policies of the mass destruction of the resources of our planet. To support each other reciprocally means to be responsible and show solidarity with the poor peoples, impoverished by nature or threatened by calamities, those living in the more arid areas of our world or in islands surrounded by the oceans but without rainfall. We must help them to confront this real everyday hardship.
89.	Only then need we not despair of ourselves, for we shall be men—men of peace, men of dialogue, men of generosity; men of a generation which will not have lived for nothing and which, having explored the moon, skirted the planets Mars and Saturn, circled Venus and admired Orion, will come back to Earth to control, with head held high, its own destiny, the destiny of mankind.
